802 F.2d 458
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.VINSON L. HARPER, Plaintiff-Appellantv.THE UNITED STATES DISTRICT ATTORNEY FOR THE EASTERN DISTRICTOF TENNESSEE, Defendant-Appellee.
No. 85-5731.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1986.

1
BEFORE:  ENGEL and NORRIS, Circuit Judges;  and COHN, District Judge*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this action, plaintiff seeks to compel the defendant either to terminate a criminal investigation or initiate prosecution based on the fruits of the investigation.  Plaintiff claims that he is the subject of the alleged investigation.  The district court caused the action to be dismissed, finding the exhibit attached to the complaint to be inconsistent with and directly contrary to the allegations of the complaint.  Plaintiff has appealed.  On appeal, the parties have briefed the issues.


4
Upon consideration, we agree that this cause was properly dismissed below.  The exhibit attached to the complaint does indeed appear to be defeating of the claim for relief.  Additionally, we believe the relief requested to be outside the jurisdiction of the district court.  United States v. Renfro, 620 F.2d 569 (6th Cir.), cert. denied, 449 U.S. 902 (1980).  For these reasons and for the reasons advanced below, we find this action to be without merit.  We affirm.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that the final order of the district court be and it is hereby affirmed.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation